IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                      RENDERED: AUGUST 26, 2021
                                                           NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                   2020-SC-0015-MR


ABDULLAH R. WHITE                                                    APPELLANT



                     ON APPEAL FROM LARUE CIRCUIT COURT
V.                   HONORABLE JOHN DAVID SEAY, JUDGE
                               NO. 12-CR-00002



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                       AFFIRMING

      Appellant Abdullah White entered an Alford1 plea to murder and pled

guilty to other crimes. He moved the Larue Circuit Court to allow him to

withdraw his plea prior to sentencing. After an evidentiary hearing to

determine the voluntariness of White’s plea, the Larue Circuit Court denied his

motion and sentenced him to forty-five years in prison. White appeals the

denial of his motion to withdraw his guilty plea. Upon review, we affirm the

Larue Circuit Court’s judgment.




      1   North Carolina v. Alford, 400 U.S. 25 (1970).
                 FACTUAL AND PROCEDURAL BACKGROUND

      A Larue County grand jury indicted White on fourteen counts, one of

which was murder.2 The Commonwealth elected to seek the death penalty for

the murder charge. White entered into a plea agreement with the

Commonwealth and pled guilty to four crimes: 1) murder; 2) complicity to theft

by unlawful taking; 3) complicity to tampering with physical evidence, and 4)

complicity to receiving stolen property. As to the murder charge White pled

guilty pursuant to North Carolina v. Alford, 400 U.S. 25 (1970). He was

sentenced in accordance with his plea agreement to a total of forty-five years in

prison: thirty years for murder and five years on each of the three complicity

crimes.

      Soon after he entered the plea White contacted his attorneys to move the

trial court to allow his withdrawal of the plea, but the attorneys did not do so.

The trial court vacated White’s conviction after an evidentiary hearing. While

White argued that his plea was not voluntary, the trial court was not

persuaded. The trial court vacated the conviction because of the ineffective




      2  The original indictment charged White with committing: Count 1) second
degree burglary; Count 2) theft by unlawful taking-automobile; Count 3) complicity to
theft by unlawful taking; and Count 4) being a persistent felony offender in the second
degree. The amended indictment charged White with committing: Count 5) murder;
Count 6) first degree burglary; Count 7) complicity to first degree burglary; Count 8)
tampering with physical evidence; Count 9) complicity to tampering with physical
evidence; Count 10) tampering with physical evidence; Count 11) complicity to
tampering with physical evidence; Count 12) receiving stolen property; Count 13)
complicity to receiving stolen property; and Count 14) being a persistent felony
offender in the first degree.
                                           2
assistance of White’s counsel, i.e., their failure to file a motion to withdraw the

plea.

        After his conviction was vacated, White moved the trial court to allow

him to withdraw his guilty plea. White again argued that his plea was

involuntary, the grounds being that he pled guilty under extreme mental and

emotional duress and undue pressure. He also argued that his plea was

tainted by the ineffective assistance of his trial attorneys. He moved the court,

if it found the plea to be voluntary, to exercise its discretion under Kentucky

Rule of Criminal Procedure (RCr) 8.10 and allow him to withdraw the plea.

After an evidentiary hearing, the trial court denied the motion and sentenced

White according to the plea agreement. White now appeals the denial of his

motion to withdraw his guilty plea.

                                   ANALYSIS

        Although White pled guilty to four crimes, his Alford plea to the murder

charge is at the heart of his appeal. White argues that by not granting his

motion to withdraw his guilty plea, the trial court erred because his plea was

not voluntary due to pressure from his counsel and his mother to plead guilty

and due to medication usage at the time of the plea. He further argues that

even if his plea was voluntary, the trial court abused its discretion because

despite his guilty plea, he maintained his innocence and was reluctant to plead

guilty.

        A guilty plea is valid if it is entered voluntarily and intelligently by the

defendant. Brady v. United States, 397 U.S. 742 (1970). In determining the

                                            3
validity of the plea, “[t]he standard [is] whether the plea represents a voluntary

and intelligent choice among the alternative courses of action open to the

defendant.” Alford, 400 U.S. at 31 (citations omitted). “An individual accused

of [a] crime may voluntarily, knowingly, and understandingly consent to the

imposition of a prison sentence even if he is unwilling or unable to admit his

participation in the acts constituting the crime.” Id. at 37. Consequently, a

defendant who chooses to enter an Alford plea does so despite his protestations

of innocence in light of the various alternatives available to him at the time.

      RCr 8.10 provides that the trial court may permit a defendant to

withdraw a guilty plea before judgment. However, upon the trial court finding

that the plea was not voluntarily made, then the motion to withdraw the plea

must be granted. Rodriguez v. Commonwealth, 87 S.W.3d 8, 10 (Ky. 2002)

(citations omitted). “A guilty plea, if induced by promises or threats which

deprive it of the character of a voluntary act, is void.” Machibroda v. United

States, 368 U.S. 487, 493 (1962). “Of course, the agents of the State may not

produce a plea by actual or threatened physical harm or by mental coercion

overbearing the will of the defendant.” Brady, 397 U.S. at 750.

      Because of the factual determinations inherent in this evaluation,
      Kentucky appellate courts have recognized that “the trial court is
      in the best position to determine if there was any reluctance,
      misunderstanding, involuntariness, or incompetence to plead
      guilty” at the time of the guilty plea and [is] in a “superior position
      to judge [witnesses’] credibility and the weight to be given their
      testimony” at an evidentiary hearing. Accordingly, this Court
      reviews a trial court’s ruling on a defendant’s motion to withdraw
      his guilty plea only for abuse of discretion by “ascertain[ing]
      whether the court below acted erroneously in denying that
      appellant’s pleas were made involuntarily.”

                                         4
Bronk v. Commonwealth, 58 S.W.3d 482, 487 (Ky. 2001) (internal footnotes

omitted). The trial court’s findings of facts are reviewed for clear error, i.e.,

whether the determination was supported by substantial evidence. Rodriguez,

87 S.W.3d at 10–11.

      White asserts his plea was involuntary, partly due to the ineffective

assistance of counsel. To succeed on the claim, White “must demonstrate that:

(1) defense counsel’s performance fell outside the wide range of professionally

competent assistance; and that (2) a reasonable probability exists that, but for

the deficient performance of counsel, [he] would not have pled guilty, but would

have insisted on going to trial.” Commonwealth v. Rank, 494 S.W.3d 476, 481

(Ky. 2016) (citing Strickland v. Washington, 466 U.S. 668 (1984); Bronk, 58

S.W.3d at 486–87). “[T]he trial court must evaluate whether errors by trial

counsel significantly influenced the defendant’s decision to plead guilty in a

manner which gives the trial court reason to doubt the voluntariness and

validity of the plea.” Bronk, 58 S.W.3d at 487.

      White particularly asserts that he was coerced into the guilty plea by his

trial counsel telling him that if he went to trial, he would get an all-white jury,

that he would be found guilty, and that he would get the death penalty. He

also claims that his plea was involuntary based on his testimony that he was

on mental health medications on the day he entered the plea.

      The trial court’s findings of fact do not reflect that trial counsel’s advice

was presented in the absolute terms described by White. Upon review of the



                                          5
hearing and as stated by the trial court, trial counsel testified that she

discussed the ramifications of the racial issues in the case, that she informed

White at the time he was considering whether to enter a guilty plea that he

would likely have an all-white jury, be convicted of murder, and receive the

death penalty. Quoting Edmonds v. Commonwealth, 189 S.W.3d 558, 570 (Ky.

2006), which similarly dealt with an attorney’s assessment and advice

regarding the chance of being tried by a jury without members of the

defendant’s race, that trial court concluded that White’s trial counsel did not

place undue pressure on White but was rather fulfilling her ethical obligation

to fully inform her client of his options and the possible consequences of those

options. We conclude the trial court’s findings of fact were not clearly

erroneous and supported the trial court’s conclusion of law. White fails to

show that his trial counsel’s performance fell outside the wide range of

professionally competent assistance, putting to rest his claim that his plea was

involuntary due to ineffective assistance of counsel.

      White also claims the trial court erred by not finding that he was

pressured by his mother to enter the guilty plea so that information about his

past sexual abuse while a child would not come to light during trial. White’s

mother testified to the contrary during the second evidentiary hearing. The

trial court found her testimony credible. With substantial evidence supporting

its finding and credibility determination resting with the trial court, we

conclude the trial court properly found that White did not experience the




                                         6
pressure alleged and thus the family pressure allegation did not provide a

reason to grant White’s motion.3

      As to White’s claim that his plea was involuntary because he was on

mental health medication on the day he entered the plea, the trial court

conducted an extensive plea colloquy when White entered his guilty plea. Part

of that exchange was reviewing White’s past mental health treatment, which

led into the trial court questioning whether at that time White was experiencing

any problems thinking or reasoning or was physically sick or ill in any way.

White denied any problems and stated he believed he fully understood what

was happening in his case. Having already concluded after the first evidentiary

hearing that White failed to show his plea was not voluntary, the trial court

was not persuaded by White’s mental health testimony at the second

evidentiary hearing that his plea was not voluntary. The court’s finding is

proper under the clearly erroneous standard, and like the preceding claim, his

allegation regarding the medication usage did not provide a reason to grant

White’s motion.

      White argues that even if the plea was voluntarily made, the trial court

abused its discretion under RCr 8.10 by not granting his motion. The test for

an abuse of discretion is whether the trial court’s decision is arbitrary,


      3 Even if the trial court had found that White’s mother pressured him to enter
the plea agreement, the trial court would not have necessarily found White’s plea was
involuntary based upon that finding. See Dorsey v. Commonwealth, 565 S.W.3d 569,
577–78 (Ky. 2018) (In the context of an RCr 11.42 motion, Dorsey claimed that his
mother pressured him to accept the plea deal. This Court concluded that Dorsey’s
mother may have encouraged Dorsey to accept the plea deal, but her influence did not
constitute coercion.).
                                          7
unreasonable, unfair, or unsupported by sound legal principles.

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). White particularly

argues that as a matter of fairness, the trial court should have granted his

motion because he asked for counsel’s assistance to withdraw his guilty plea

within 24-hours of entering it and he maintained his innocence and was

repeatedly reluctant to enter a guilty plea during the colloquy. However, as the

trial court considered the circumstances of White’s case to not warrant a plea

withdrawal and found White’s plea to be voluntary, we cannot find the trial

court abused its discretion by denying his motion.

      Lastly, White asks this Court to provide more guidance to the trial courts

for judging when to grant a motion to withdraw a guilty plea. He advocates

that Kentucky should adopt a more liberal approach when deciding whether to

allow a guilty plea to be withdrawn prior to sentencing. Citing State v. Phelps,

329 S.W.3d 436, 446 (Tenn. 2010) (quoting United States v. Haygood, 549 F.3d

1049, 1052 (6th Cir. 2008)), White promotes the seven-factor test used by the

Sixth Circuit Court of Appeals, those factors being:

      (1) the amount of time that elapsed between the plea and the
      motion to withdraw it; (2) the presence (or absence) of a valid
      reason for the failure to move for withdrawal earlier in the
      proceedings; (3) whether the defendant has asserted or maintained
      his innocence; (4) the circumstances underlying the entry of the
      guilty plea; (5) the defendant’s nature and background; (6) the
      degree to which the defendant has had prior experience with the
      criminal justice system; and (7) potential prejudice to the
      government if the motion to withdraw is granted.

White advocates this test because he views Kentucky as not liberally and freely

allowing defendants to withdraw guilty pleas. However, as RCr 8.10 allows a

                                        8
court to exercise its discretion when deciding a motion to withdraw a plea,

Kentucky maintains a liberal approach and it is within the trial court’s

province to consider factors like those advocated by White. We find no

compelling reason to alter Kentucky’s approach to dealing with guilty plea

withdrawal prior to judgment.

                                 CONCLUSION

      For the foregoing reasons, the Larue Circuit Court’s judgment is

affirmed.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Robert Chung-Hua Yang
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Kenneth Wayne Riggs
Assistant Attorney General




                                       9